Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 5/12/2021.
Currently, claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2021, 12/6/2021 and 3/15/2022 are being considered by the examiner.

Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-040960, hereinafter referred to as ‘960 (cited in IDS).
Pertaining to claim 1, ‘960 shows, with reference to FIG. 1, 3 and 4, a display device comprising: 
a terminal group (45) disposed in a non-display area; and 
a panel ID (21) disposed in the non-display area, 
wherein the panel ID overlaps at least a part of the terminal group (FIG. 1 shows 21 under 74, while FIG. 3-4 show 74 under 45; see also para. [0015]).

Pertaining to claim 2, ‘960 shows the terminal group is formed of a first metal layer (para. [0015]), the panel ID is formed of a material different from the first metal layer (para. [0043]), and an insulating film (51) is disposed between the terminal group and the panel ID.
Pertaining to claim 3, ‘960 shows the panel ID is formed of a semiconductor layer (para. [0043]).
Pertaining to claims 4 and 5, ‘960 shows a second metal layer (15D) is disposed between the panel ID and the insulating film, and the second metal layer has an outer shape larger than an outer shape of the panel ID (FIG. 1 shows the edges of 15D extend beyond the 21 pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘960.
‘960 shows the display device of claims 2 and 3, wherein one or more metal lines are disposed between plural terminals included in the terminal group (FIG. 4).
Although ’960 does not explicitly show the metal lines are formed of the first metal layer, the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In this case, forming the metal lines from the same metal layer as the first metal layer of the terminals is one of a limited number of possibilities for the metal line material layer. Furthermore, since a deposition step to form the terminals is inherently required, forming the metal lines from the same metal layer as the terminals has the benefit of not requiring an extra deposition step for the metal lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 6,650,394), Son et al. (US 2015/0255022) and Ryu (US 9,721,901) all disclose ID patterns similar to Applicant’s, at least some of which are overlapped with a terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896